DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Invention II, Group B, directed to claims 16-20 in the reply filed on March 26, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-15 were withdrawn as non-elected claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2008/0052032 (“Danley”).
Claim 16
Danley discloses a calorimeter system comprising: a calorimeter sensor (calorimeter sensor 20) comprising: a base (base 2); a plurality of sample calorimeter units attached to the base, each sample calorimeter unit configured to receive a sample container (sample container 12), and a reference calorimeter unit attached to the base, the reference calorimeter unit configured to receive a reference container (reference container 11); and a computing system in 
	Danley discloses using a sample container but does not appear to explicitly disclose using a plurality of sample calorimeter units and sample containers.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to duplicate the sample containers, since it has been held that a mere duplication of working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  One would have been motivated to duplicate the sample containers for the purpose of measuring multiple samples.
  
Claim 17
Danley discloses the calorimeter system of claim 16, wherein the calorimeter sensor further comprises a plurality of sample area thermocouples for measuring temperature differences between the sample calorimeter units and the base, the sample area thermocouples formed by a detector connected to an underside of a platform of the sample calorimeter units (paragraph [0020], sample thermocouples attached to base).

Claim 18
Danley discloses the calorimeter system of claim 16, wherein the calorimeter sensor further comprises a reference area thermocouple for measuring a temperature difference between the reference calorimeter unit and the base, the reference area thermocouple formed by a detector 

Claim 19
Danley discloses the calorimeter system of claim 16, wherein the heat exchanged between the sample containers and the reference container is determined according to:

    PNG
    media_image1.png
    149
    621
    media_image1.png
    Greyscale

wherein TPA is a temperature of a first sample container, TPB is a temperature of a second sample container, RAB is a thermal resistance between a first sample container and a second sample container, TPC is a temperature of a third sample container, RAC is a thermal resistance between the first sample container and a third sample container, TPn is a temperature of a nth sample container, RAn is a thermal resistance between the first sample container and the nth sample container, TPR is a temperature of the reference calorimeter unit, and RAR is a thermal resistance between the first sample container and the reference container (paragraph [0053], applied to all sample containers with reference container).

Claim 20
Danley discloses the calorimeter system of claim 19, wherein the heat flow rate of a first sample is determined according to:

    PNG
    media_image2.png
    41
    345
    media_image2.png
    Greyscale

wherein {dot over (q)}A is a heat flow rate of the first calorimeter unit, {dot over (q)}PA is the heat exchanged between the first sample container and each of the second sample container through the nth sample container, and between the first sample container and the reference container, mPA is a mass of the first sample container, {dot over (T)}PA is a derivative of temperature with respect to time of the first sample container, mPR is a mass of the reference container, {dot over (T)}PR is a derivative of temperature with respect to time of the reference container, {dot over (q)}R is a heat flow rate of the reference calorimeter unit, {dot over (q)}PR is the heat exchanged between the reference container and the first sample container, and between the reference sample container and each of the second sample container through the nth sample container (paragraph [0055], applied to all sample containers with reference container).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911.  The examiner can normally be reached on M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ERICA S LIN/Primary Examiner, Art Unit 2853